Mr. Justice Schaefer delivered the opinion of the court: After a full evidentiary hearing, the circuit court of Cass County denied the amended post-conviction petition of the defendant, Ermal Brown, and he has appealed. On July 13, 1966, the defendant waived indictment and pleaded guilty to the murder of his wife, and on July 25, 1966, he was sentenced to imprisonment for not less than 27 nor more than 40 years. The post-conviction petition asserts that the defendant’s plea was pressured and coerced in haste by his attorney and court officials, and was generated by threats made upon his life and by the fear that involuntary oral confessions and physical evidence obtained illegally would be used against him at his trial. The defendant does not deny that he killed his wife on July 8, 1966, by cutting her throat. Immediately thereafter he walked into a tavern, told a bartender that he had just killed his wife, and when the police officers arrested him a few minutes later he repeated that statement before any questions were put to him. His bloody clothes were taken from him at the jail for analysis and he was given others. The threats to the defendant appear to have been contained in two long-distance phone calls to the jail. One of these calls was surely received after the defendant had entered his plea of guilty, and the other was probably also received then. Those threats were not mentioned to his attorney. The trial judge conducted an exhaustive examination of the defendant before accepting his plea of guilty, and we find nothing in the present record to justify an attack upon the voluntariness of that plea. The judgment of the circuit court of Cass County is affirmed. Judgment affirmed.